DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 26 January 2021.
Claims 10 – 11, 13 – 17, and 21 – 31 are pending and examined below. Claims 12 – 14 and 32 are withdrawn due to a restriction requirement.  The Examiner acknowledges that claims 1 – 9 and 18 – 20 are cancelled by Applicant.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election without traverse of claims 10 – 12, 15 – 17, and 21 – 32 in the reply filed on 6 October 2020 is acknowledged.
Applicant has withdrawn claims 13 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species as describes in the Requirement for Restriction/Election filed on 2 September 2020.
Regarding claim 12, the claim “comprising setting one or more landing legs” is withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b) as being drawn to nonelected species III as describes in the Requirement for Restriction/Election filed on 2 September 2020.  Applicant states in Applicant Argument/Remarks Made in an Amendment filed on 26 January 2021 that the basis of for the claim “comprising setting one or more landing legs” is found in Applicant’s Specification at ¶ [0015] (“the present disclosure provides a ground rod that is coupled to the landing legs of a trailer such that setting the landing legs of the trailer places the ground rod into the earth,”) wherein the Specification is referring to nonelected species III of fig. 4. Thus, the claim is drawn to nonelected species III as described in the Requirement for Restriction/Election filed on 2 September 2020 and is withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Regarding claim 32, the claim “the one or more ground rods comprise one or more boring blades coupled to and extending spirally outward from an outer surface of the one or more ground rods” is withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b) as being drawn to nonelected species V as describes in the Requirement for Restriction/Election filed on 2 September 2020.  Applicant states in Applicant Argument/Remarks Made in an Amendment filed on 26 January 2021 that the basis of for the claim “the one or more ground rods comprise one or more boring blades coupled to and extending spirally outward from an outer surface of the one or more ground rods” is found in figure 6 illustrating “boring blades 604 coupled to and extending spirally outward from an outer surface 606 of ground rod 108” where "[a]s drive shaft 603 rotates, the one or more boring blades 604 of ground rod 108 may penetrate and bore a hole into 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 11, 15 – 17, 21 – 25 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Higby (US 8,481,851 B2), in view of Marentette (US 7,063,172 B1).

Regarding claim 10, Higby discloses a method of grounding mobile equipment comprising: 
moving a mobile unit (118, fig. 9) to a grounded surface (13, fig. 9) (as shown in fig. 9); 
penetrating a portion of the grounded surface (13) with at least one of the one or more ground rods (12) (as shown in fig. 9).
coupling one or more grounding connectors (130, 132, 150, fig. 1) to the one or more ground rods (134, fig. 1) and the mobile unit (102, fig. 1).

Higby does not explicitly disclose actuating one or more actuators coupled to the mobile unit to drive one or more ground rods into the grounded surface, wherein the one or more actuators and the one or more ground rods are permanently attached to the mobile unit.
However, Marentette teaches actuating one or more actuators (110, fig. 9) coupled to the mobile unit (118, fig. 9) to drive one or more ground rods (12, fig. 9) into the grounded surface (13, fig. 9) , wherein the one or more actuators (110) and the one or more ground rods (12) are permanently attached to the mobile unit (118) (as shown in fig. 9, driving machine 110 is pivotable attached or mounted on wheeled vehicle 118 and grounding rod 12 attached or mounted to driving machine 110 wherein if left in the position as shown in fig. 9, driving machine 110 and grounding rod 12 would be permanently attached or mounted to wheeled vehicle 118). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of grounding mobile equipment, as disclosed by Higby, with actuating one or more actuators coupled to the mobile unit to drive one or more ground rods into the grounded surface, wherein the one or more actuators and the one or more ground rods are permanently attached to the mobile unit, as taught by Marentette, with the motivation to provide a means of deep earth grounding that gives a lower impedance path for electrical systems than installing grounding rods at a shallow depth (col. 1, ll. 14 – 18).

Regarding claim 11, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby does not explicitly disclose the one or more actuators comprise one or more linear actuators, wherein the one or more linear actuators comprise one or more of a hydraulic cylinder, a linear electric motor, an air-operated cylinder, a screw mechanism, and a rack and pinion system.
However, Marentette teaches the one or more actuators (110, fig. 9) comprise one or more linear actuators (116, fig. 9), wherein the one or more linear actuators (116) comprise one or more of a hydraulic cylinder (col. 9, ll. 54 – 56 describes driving device 116 is substantially similar to driving device 16, wherein fig. 3 and col. 4, ll. 58 – 64 sows and describes driving device as a cylinder having a hydraulic motor operable to oscillate or drive a driving member up and down to repeatedly impact and hammer grounding rod 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of grounding mobile equipment, as disclosed by Higby, with the one or more actuators comprise one or more linear actuators, wherein the one or more linear actuators comprise one or more of a hydraulic cylinder, as taught by Marentette, with the motivation to be able to hook up the one or more actuators of Marentette to already existing hydraulic systems such as the hydraulic control of the invention of Higby thus avoiding the expense of specially designed systems.  Please note Marentette suggests a hydraulic pump and a motor used to power other hydraulic systems of the mobile unit to be used to power the one or more actuators of Marentette (col. 4, ll. 58 – 64).

Regarding claim 15, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses the one or more grounding connectors (130, 132, 150, fig. 1) comprise at least one of a wire (130, 132, fig. 1), a quick-connect interface (150, fig. 1), and a slip-joint.

Regarding claim 16, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses dissipating an amount of electric charge from the mobile unit (102, fig. 1) to the portion of the grounded surface (140, fig. 1) (col. 11, ll. 21 – 32).

Regarding claim 17, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses coupling the one or more grounding connectors (130, 132, 150, fig. 1) to the one or more ground rods (134, fig. 1) and the mobile unit (102, fig. 1) is performed automatically by the one or more actuators (col. 5, ll. 51 – 55 describes payload 104 rotates, extends, and retracts according to operator commands based on hydraulic control, wherein the Examiner deems the hydraulic control as the claimed “one or more actuators”; col. 8, 28 – 35 describes clamp 150 opening and closing based on the extension and retraction of the air terminal or payload 104 thus the Examiner deems clamp 150 opens and closes automatically based on the extension and retraction of the air terminal or payload 104 which driven by hydraulic controls or the one or more 

Regarding claim 21, Higby, as modified by Marentette, discloses the invention as recited in claim 10. 
Higby does not explicitly disclose the one or more actuators comprise one or more linear actuators.
However, Marentette teaches the one or more actuators (110, fig. 9) comprise one or more linear actuators (116, fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the one or more actuators, as disclosed by Higby, with the one or more actuators comprise one or more linear actuators, as taught by Marentette, with the motivation to use the linear motion of the linear actuator to drive the grounding rod into the grounded surface.

Regarding claim 22, Higby, as modified by Marentette, discloses the invention as recited in claim 21. 
Higby does not explicitly disclose the one or more linear actuators comprise one or more hydraulic cylinders.
However, the one or more linear actuators (119, fig. 9) comprise one or more hydraulic cylinders (col. 9, ll. 54 – 56 describes driving device 116 is substantially similar to driving device 16, wherein fig. 3 and col. 4, ll. 58 – 64 sows and describes driving device 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the one or more actuators, as disclosed by Higby, with the one or more actuators comprise one or more linear actuators, as taught by Marentette, with the motivation to be able to hook up the one or more actuators of Marentette to already existing hydraulic systems such as the hydraulic control of the invention of Higby thus avoiding the expense of specially designed systems.  Please note Marentette suggests a hydraulic pump and a motor used to power other hydraulic systems of the mobile unit to be used to power the one or more actuators of Marentette (col. 4, ll. 58 – 64).

Regarding claim 23, Higby, as modified by Marentette, discloses the invention as recited in claim 22. 
Higby does not explicitly disclose the one or more hydraulic cylinders is coupled to an exterior portion of the mobile unit.
However, Marentette teaches the one or more hydraulic cylinders (116, fig. 9) is coupled to an exterior portion of the mobile unit (118, fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the one or more hydraulic cylinders, as disclosed by Higby, with the one or more hydraulic cylinders is coupled to an exterior portion of the mobile unit, as taught by Marentette, with the 

Regarding claim 24, Higby, as modified by Marentette, discloses the invention as recited in claim 22.
Higby does not explicitly disclose the one or more hydraulic cylinders comprise a piston rod.
However, Marentette teaches the one or more hydraulic cylinders (116, fig. 9) comprise a piston rod (120, fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the one or more actuators, as disclosed by Higby, with the one or more hydraulic cylinders comprise a piston rod, as taught by Marentette, with the motivation to use the linear motion of the piston rod of the linear actuator to drive the grounding rod into the grounded surface.

Regarding claim 25, Higby, as modified by Marentette, discloses the invention as recited in claim 24. 
Higby does not explicitly disclose the piston rod is at least partially disposed within a barrel housing.
However, Marentette teaches the piston rod (120, fig. 9) is at least partially disposed within a barrel housing (housing of 116, fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the piston rod, as 

Regarding claim 29, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses the one or more grounding connectors (130, 132, 150, fig. 1) are wires (130, 132, fig. 1).

Regarding claim 30, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses the mobile unit (102, fig. 1) comprises at least one of a drilling equipment, a centrifugal pump, a fracturing pump, a blender, a control unit, a storage unit, a tank, electrical equipment, an electrical cabinet, a manifold unit, a power generation unit, a power distribution unit, a power control unit, a cementing unit, a gas compressor unit, or a gas conditioning unit (col. 5, ll. 15 – 31 describes mobile unit 102 comprises payload 104 having antenna 111 to make up a mobile telecommunications tower and further describes terminal 110 to act as a lightning conductor wherein the Examiner deems a mobile telecommunication tower and a lightning conductor as the claimed “electric equipment”).

Regarding claim 31, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby further discloses the one or more ground rods (20, fig. 7) comprise one or more hollow tubulars (fig. 7 shows grounding rod 20 having hollow end/area 20a).

Claims 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Higby, in view of Marentette, in further view of Payne (U.S. 2008/0099197 A1).

Regarding claim 26, Higby, as modified by Marentette, discloses the invention as recited in claim 10.
Higby, as modified by Marentette, does not explicitly disclose the mobile unit is located at a hydrocarbon drilling and production site.
However, Payne teaches the mobile unit (102, fig. 1; [0010], ll. 21 – 22 describes electronic equipment mounted on a mobile platform) is located at a hydrocarbon drilling and production site (100, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of grounding mobile equipment, as disclosed by Higby, as modified by Marentette, with the mobile unit is located at a hydrocarbon drilling and production site, as taught by Payne, with the motivation to provide electronics to communicate with downhole devices and may be a logging facility for storage, processing, and analysis ([0010], ll. 22 – 24).

Regarding claim 27, Higby, as modified by Marentette, as further modified by Payne, discloses the invention as recited in claim 26.
Higby, as modified by Marentette, as further modified by Payne, further discloses the one or more grounding connectors (Higby – 130, 132, 150, fig. 1) are pre-installed at the hydrocarbon drilling and production site (Payne – 100, fig. 1) (fig. 1 of Higby shows first/primary down-conductor cable 130, second down-conductor cable 132, and clamp are pre-installed or already installed on mobile unit 102 thus when mobile unit 102 of Higby is positioned remote from rig 101, as described in Payne ([0010], ll. 5 – 8), grounding connectors 130, 132, 150 of Higby are pre-installed or already installed on mobile unit 102 of Higby).

Regarding claim 28, Higby, as modified by Marentette, as further modified by Payne, discloses the invention as recited in claim 26.
Higby, as modified by Marentette, as further modified by Payne, further discloses the one or more grounding connectors (Higby – 130, 132, 150, fig. 1) are manually installed at the hydrocarbon drilling and production site (Payne – 100, fig. 1) (col. 8, ll. 11 – 27 describes when clamp 150 is open and not allowing conductive contact with ground rod 134, an operator may use lever system 158 to manually install or place the grounding connectors 130, 132, 150 in a position to be ready for use by closing clamp 150 establishing conductive contact with ground rod 134; one of ordinary skill in the art would recognize that an operator would use lever system 158 to manually install or place the grounding connectors 130, 132, 150 in a position to be ready for use by closing clamp 150 establishing conductive contact with ground rod 134 after the ground rods are .

Response to Arguments
With the withdrawal of claim 12 and claim 32 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species as describes in the Requirement for Restriction/Election filed on 2 September 2020 (see paragraphs 5 – 8 of the instant Office action), the objection to the Detailed Drawings for not showing every feature of the invention specified in the claims, specifically, “one or more landing legs” (claim 12) and “one or more boring blades” (claim 32) is withdrawn.

Applicant’s amendments, filed 26 January 2021, with respect to the rejection(s) of claim(s) 10 – 12, 15 – 17, and21 – 32 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higby, in view of Marentette.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	18 March 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731